Case 1:18-cv-00176-DLC Document 38 Filed 06/10/20 Page 1 of 5

F
IN THE UNITED STATES DISTRICT COURT ILED
FOR THE DISTRICT OF MONTANA JUN 19 2020

BILLINGS DIVISION

Clerk, U.S Courts
District Of Montana
Missoula Division

LIONEL SCOTT ELLISON,
CV 18-176-BLG-DLC-TIJC
Petitioner,

VS. ORDER

LYNN GUYER, STATE OF
MONTANA,

 

Respondents.

 

United States Magistrate Judge Timothy J. Cavan issued an Order and
Findings and Recommendations in this case on April 21, 2020, denying seven
pending motions and recommending that the Court dismiss Petitioner Lionel Scott
Ellison’s petition for writ of habeas corpus without prejudice as unexhausted.
(Doc. 33.) Ellison filed a motion to appoint counsel (Doc. 34), and he timely filed
objections to the Findings and Recommendations (Doc. 36.) As a threshold matter,
the Court denies the motion to appoint counsel; as discussed below, there is no
reasonable dispute regarding whether Ellison must first exhaust state remedies.
Thus, even if Ellison were not able to research and articulate his arguments—and

he appears to be fully capable of doing so—an attorney could do no better.
Case 1:18-cv-00176-DLC Document 38 Filed 06/10/20 Page 2 of 5

Ellison is entitled to de novo review of those findings and recommendations
to which he has specifically objected. 28 U.S.C. § 636(b)(1)(C). Absent objection,
this Court reviews findings and recommendations for clear error. United States v.
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474
U.S. 140, 149 (1985). Clear error exists if the Court is left with a “definite and
firm conviction that a mistake has been committed.” United States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000) (citations omitted).

Judge Cavan determined that the Court lacks jurisdiction to hear Ellison’s
petition because Ellison’s state petition for postconviction relief remains pending
in the state district court. Ellison objects, arguing that: (1) evidence proves his
innocence of the crime of conviction; (2) he is entitled to a Franks hearing; and (3)
he has exhausted state remedies.

Reviewing de novo, the Court overrules Ellison’s objections. The first two
objections cannot cure Ellison’s failure to exhaust; the substance of these
arguments may be realleged if Ellison continues to seek federal habeas relief after
exhaustion. See O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate
prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established

appellate review process.”).
Case 1:18-cv-00176-DLC Document 38 Filed 06/10/20 Page 3 of 5

Ellison’s third objection requires somewhat more consideration. Ellison
contends that he has exhausted state remedies by raising his claims to the Montana
Supreme Court on two occasions: (1) on a 2019 direct appeal of Ellison’s operative
sentence, imposed by the state district court following remand by the Montana
Supreme Court, Montana v. Ellison, 455 P.3d 447 (mem.) (Mont. 2019); and (2) in
a petition for writ of habeas corpus filed directly with the Montana Supreme Court
in 2016, which the Court declined to consider, on multiple grounds, including that:
it was filed pro se despite Ellison’s representation by counsel; it was, at 91 pages,
in excess of the word and page limits applicable to petitions; and Ellison’s direct
appeal remained pending, Ellison v. Kirkegard, OP 16-0273 (Mont. May 17,
2016).

The Court agrees with Judge Cavan that Ellison has not yet exhausted state
remedies. Although he attempted to bring his arguments to the Montana Supreme
Court, Ellison has not yet finished litigating his state petition for postconviction
relief. That petition remains pending before the state district court, and Ellison
may seek federal review of his claims only after the state district court and
Montana Supreme Court have had a first opportunity to resolve them. Ellison’s
first petition for state habeas relief—filed as an original proceeding with the

Montana Supreme Court, and dismissed less than a month after filing—was

-3-
Case 1:18-cv-00176-DLC Document 38 Filed 06/10/20 Page 4 of 5

dismissed on procedural grounds and will not prejudice Ellison’s attempt to litigate
the merits of his constitutional claims in his state petition for postconviction relief,
the appropriate vehicle for his state claims.

The Court finds no clear error in the remaining portions of Judge Cavan’s
Findings and Recommendations. The Court does not find that “jurists of reason
would find it debatable whether the district court was correct in its procedural
rule,” Gonzalez v. Thaler, 565 U.S. 134, 141 (2012), and the Court accordingly
adopts Judge Cavan’s recommendation to deny a certificate of appealability.

Accordingly, IT IS ORDERED:

(1) Judge Cavan’s Findings and Recommendations (Doc. 33) is ADOPTED

in full;

(2) Ellison’s Petition (Doc. 1) is DISMISSED without prejudice as

unexhausted;

(3) Ellison’s Motion for Appointment of Counsel (Doc. 34) is DENIED;

(4)A certificate of appealability is DENIED; and

(5)The Clerk of Court shall enter judgment of dismissal by separate

document.
Case 1:18-cv-00176-DLC Document 38 Filed 06/10/20 Page 5of5

DATED this iow day of June, 2020.

       

Dana L. Christensen, District Judge
United States District Court
